DECISION ON PETITIONER'S MOTION TO AMEND
Before the Court is the motion of F. Stephen Serzan (petitioner) to amend the findings and judgment in this condemnation action pursuant to Rules 52(b) and 59 of the Rules of Civil Procedure.
Following a nonjury trial, this Court rendered a decision September 9, 1994, on the petition for assessment of damages as a result of respondent's taking of petitioner's parcel of land. After a hearing before the Court on December 1, 1994, and after respondent's appeal had been docketed, the Supreme Court ordered a stay of the appeal until this Court entered a decision on petitioner's motion to amend. It should be noted that the September 9, 1994, decision was amended September 20, 1994; however, the amendments made September 20, 1994, are not challenged by petitioner's current motion to amend.
Petitioner raises two issues in his motion to amend. First, petitioner asserts that the reduction of the fair market value of the land by